Exhibit NEWS Starfield Resources Scoping Study Confirms Economic Potential at Ferguson Lake Project IRR of 27% Anticipated At Current Nickel and Copper Prices Toronto, Ontario - March 20, 2008 - Starfield Resources Inc. (TSX: SRU / OTCBB: SRFDF) today announced positive economics from a preliminary assessment (“scoping study”) of its 100%-owned Ferguson Lake project in Nunavut, completed by Scott Wilson Roscoe Postle Associates Inc. (Scott Wilson RPA). Highlights • Pre-tax IRR of 27% at Monday’s prices of US$14.25 nickel and US$3.75 copper, and CDN$1.94 billion NPV at a 10% discount rate • Production anticipated at 27.5 million lbs. nickel, 43.6 million lbs. copper, and 2.9 million lbs. cobalt annually. • Resources sufficient to enable operations through • Capital costs estimated to be CDN$1.35 billion • Hydromet process allows for very economical operations by northern standards with by-product electrical power generation “I’m extremely pleased that the scoping study indicates a very viable project at Ferguson Lake,” said André J. Douchane, President and CEO.“We believe that the scoping study was completed to the highest standards using very conservative estimates, which will allow us to bypass a prefeasibility study and go directly to a full feasibility study that would be expected to be completed in early 2010.” The study did not include the East Zone, which contains 9.5 million tonnes, due to insufficient diamond drilling and grade information.Also not included was the potential of the low-sulphide, PGE style of mineralization hosted in the sulphide intrusive complex.During the second half of 2007, the Company commenced a 19-hole drill program to test this PGE mineralization, the results of which were announced on February 28, 2008.
